Opinion filed December 16,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00286-CV
                                                    __________
 
                            IN
THE INTEREST OF B.W., A CHILD

 
                                  On
Appeal from the County Court at Law
                                                          Midland
County, Texas
                                                 Trial
Court Cause No. FM 51,610
 

 
                                            M
E M O R A N D U M   O P I N I O N
          On
October 7, 2010, the trial court signed a temporary order following an adversary
hearing.  Gerald Blace West filed a pro se notice of appeal.
          The
Texas Department of Family and Protective Services has filed a motion to
dismiss on the grounds that the October 7 order is not appealable.  The
clerk of this court wrote West and directed him to respond to the motion to
dismiss on or before December 6, 2010.  West has not filed a response.
        The
October 7 order is a non-appeable interlocutory order.  Tex. Fam. Code Ann. § 105.001(e)
(Vernon 2008); Tex. Civ. Prac. &
Rem. Code Ann. § 51.014 (Vernon 2008).  The motion is granted,
and the appeal is dismissed.
 
December 16,
2010                                                                 PER CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.